DEAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election Restriction
Applicant’s election without traverse of claims 1-12, 19 & 20 in the reply filed on 10/22/2021 is acknowledged. Claims 13-18 have been withdrawn as directed to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim 1 recites “a primer forming unit configured to receive…” which includes the generic placeholder of “a primer forming unit” followed by the functional limitation of “… configured to receive the substrate from the load port, receive the selected primer process conditions from the controller and form a primer layer on the substrate over the film according to the selected primer process conditions” and needs to be interpreted under requirements of 35 U.S.C. 112(f). A corresponding structure was not found in the specifications for the generic placeholder.
Claim 1 recites “imprinting unit configured to receive the substrate…” which includes the generic placeholder of “imprinting unit” followed by the functional limitation of “… configured to receive the substrate from the primer forming unit and perform imprint lithography on the substrate.” and needs to be interpreted under requirements of 35 U.S.C. 112(f). A corresponding structure was not found in the specifications for the generic placeholder.
Claim 2 recites “a conveyance unit configured to transport …” which includes the generic placeholder of “conveyance unit” followed by the functional limitation of “… configured to transport the substrate from the load port to the primer forming unit and from the primer forming unit to the imprinting unit.” and needs to be interpreted under requirements of 35 U.S.C. 112(f). A corresponding structure to the conveyance unit is a conveyance robot with an arm that is capable of performing extension/retraction operations and a rotation operation by an articulated structure (page 8).
Claim 5 recites “a coating unit that dispenses a primer …” which includes the generic placeholder of “coating unit” followed by the functional limitation of “… dispenses a primer onto the substrate and forms the primer layer on the substrate with the primer” and needs to be interpreted under requirements of 35 U.S.C. 112(f). A corresponding structure was not found in the specifications for the generic placeholder.
Claim 5 recites “temperature adjustment unit that heats the substrate” which includes the generic placeholder of “temperature adjustment unit” followed by the functional limitation of “heats the substrate” and needs to be interpreted under requirements of 35 U.S.C. 112(f). A corresponding structure to the temperature adjustment unit includes in a chamber a stage on which the wafer is placed and a heating element(page 10).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 5 are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2-4 & 6-12 are rejected under 35 U.S.C. 112(b) as depending from another claim rejected under this section but are not otherwise subject to rejection under 35 U.S.C. 112(b).

The claim 1, claim limitation “a primer forming unit configured to receive…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose a structure for the generic placeholder “primer forming unit” thus the discloser is devoid of any structure that preforms claim 1. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim 1, claim limitation “imprinting unit configured to receive the substrate…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose a structure for the generic placeholder “imprinting unit” thus the discloser is devoid of any structure that preforms the function in claim 1. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim 5, claim limitation “a coating unit that dispenses a primer …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose a structure for the generic placeholder “coating unit” thus the discloser is devoid of any structure that preforms the function in claim 5. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 1, 4-6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 20170235220 A1)  in view of Goto (US 20190212647 A1).
Regarding claim 1, An imprint device, comprising: a load port for receiving a substrate to be processed; in a synonymous manner, Yamazaki discloses an imprint apparatus which includes a stage (loading port) which holds a substrate (Paragraph 24). 
A sensor that acquires film information from the substrate about a film on the substrate; In a synonymous manner, Yamazaki discloses the use of an observation unit which includes a camera and observes the substrate via the molds (Paragraph 36). 
A controller configured to receive the film information from the sensor and select primer process conditions corresponding to the film information; In a synonymous manner, Yamazaki discloses a control unit with a cpu and memory and controls the overall operation of the imprinting apparatus (Paragraph 37). Yamazaki discloses that the control unit can update the map stored in the storage unit and controls the respective units of the imprinting process, and further disclosed an imprinting apparatus that is a lithography apparatus (Paragraph 0022).


Yamazaki does not appear to explicitly disclose a primer forming unit configured to form a primer layer on the substrate over a film layer. However, Goto discloses the use of an adhesive layer and a primer layer, where the adhesive layer provides improved adhesiveness between the substrate and hardened product, and the primer layer provides improved wettability for the curable composition (Paragraph 4-6).  Goto further disclose deposition of the primer and adhesion layers by a spin coating process or an ink jet process (Paragraph 95). One of ordinary skill in the art at the time of the invention would have found it obvious to include a spin coating or ink jet coating mechanism in the imprint apparatus of Yamazaki in order to allow deposition of adhesion and primer layers thereby allowing the device to provide a substrate with improved adhesion of the imprint material. 
Where spin coating or ink jet mechanism is integrated into the imprinting apparatus of Yamazaki, the imprinting apparatus would include a primer unit having a load port and configured to form a primer layer over film, the adhesive layer being a film layer.  Given that Yamazaki disclose a control unit that controls the overall operation of the apparatus (Paragraph 37), once integrated, the coating mechanism would also be controlled by the control unit such as to be configured to form the primer layer based on selected process conditions (Paragraph, 42). 

	
	Regarding claim 4, The imprinting device according to claim 1, wherein, the controller is an external controller. In a synonymous manner Yamazaki discloses a control unit with a cpu and memory and controls the overall operation of the imprinting apparatus (Paragraph 37). Yamazaki discloses that the control unit can update the map stored in the storage unit and controls the respective units of the imprinting process. The control unit labeled 111, is an external component (Figure 1, item 111).

	Regarding claim 5, 6, & 8 the imprinting apparatus as modified in claim 1, integrates a spin coating or ink jet mechanism, wherein said mechanism dispenses a primer onto the substrate to form a primer layer over the film. For the modified imprint apparatus of claim 1, a temperature adjustment unit is not explicitly disclosed.
	Goto disclosed a silicon wafer which was spin-coated with a primer forming composition. Said silicon wafer was heated with a hot plate in order to dry the solvent thereby forming the primer layer (Goto, Paragraph 188).
	One of ordinary skill in the art at the time of the invention would have found it obvious to further modify the imprint apparatus of claim 1, to include the hot plate as disclosed by Goto, such that the imprint apparatus is able to dry the primer forming composition. Where the imprint apparatus comprises a spin coating mechanism and a hot plate, the apparatus includes a spin coater that rotates the substrate and a hot plate as the temperature adjustment unit. 
	Regarding claim 9, the imprinting apparatus as modified in claim 5, comprises a control unit that controls the overall operation of the apparatus (Paragraph 37). Given that Yamazaki disclose the control unit that controls the overall operation of the apparatus (Paragraph 37), once integrated, the spin coater & hot plate would also be controlled by the control unit such as to be configured to form the primer layer based on selected process conditions (Paragraph, 4 & 34). 

Regarding claim 10, Yamazaki discloses using topographical information of a substrate. Given that the modified imprint apparatus of claim 1 integrates a film layer about the substrate, the topographical information of the substrate would be able to include parameters such as film thickness and film type (Yamazaki, Paragraph 34). 
	
Regarding claim 11, & 12 the modified imprint apparatus of claim 9, comprises a controller which operates the spin coater and hot plate units based on selected primer & process conditions & (Paragraph, 4 & 34). Given that the spin coater would operate using rotational speeds and that the hot plate requires control of temperature, one of ordinary skill in the art at the time of the invention would have found it obvious to integrate controls of the spin coater and hot plate with that controls for the imprinting apparatus such that the imprinting process may be controlled with a recipe from a single control unit.

Claim 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 20170235220 A1) in view of Goto (US 20190212647 A1) as applied to claims 1, & 4-12, and additionally in view of Haaheim (US 20110268883 A1).   

Regarding claims 2 & 3, Yamazaki discloses an imprint apparatus with a loading port as discussed above with respect to claim 1. Yamazaki does not explicitly disclose a primer forming unit nor a conveyance unit configured to transport the substrate from the loading port to a primer forming unit.
In an analogous art, Goto discloses the use of a primer layer and adhesive layer on a substrate, for improved wettability and improved adhesion of the substrate to the hardened product. As previously stated above in claim 1, One of ordinary skill in the art at the time of the invention would have found it obvious to modify Yamazaki with Goto, such that the imprint apparatus would include a primer forming unit. One of ordinary skill in the art would be motivated to do so in order to improve the substrate’s wettability and adhesion to the hardened product.
The stated modification of Yamazaki with Goto does not explicitly disclose a conveyance unit configured to transport the substrate from the loading port to a primer forming unit.
In an analogous art, Haaheim discloses the use of a robotic arm to place a substrate on a sample stage to reduce or entirely remove human interaction, and thereby, can make the process semi- or fully automatic (Haaheim, Paragraph 118).
 One of ordinary skill at the time of the invention would have found it obvious for the stated modification of Yamazaki with Goto to be further modified with Haaheim, such that a robotic arm would move the substrate from the loading port to the primer forming unit. One of ordinary skill in the art would be motivated to do so in order automate the process and reduce human interaction.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 20170235220 A1) in view of Goto (US 20190212647 A1) as applied to claims 1, & 4-6, & 
8-12, and additionally in view of De Graff (US 20110199592 A1). 

Regarding claim 7, Yamazaki discloses an imprint apparatus. Yamazaki does not disclose a coating unit wherein a nozzle is used to dispense the primer.
The modified imprint apparatus of claim 5, comprises a spin coater as the spin coating mechanism. The modified imprint apparatus does not explicitly disclose a spin coater comprising of a nozzle for dispensing the primer.
It is disclosed by Goto that a reference is used for the method of “applying a composition for forming an adhesive layer”. Said reference is disclosed as being De Graff & was incorporated into the discloser (Goto, Paragraph 77). 
In the analogous art De Graff discloses an apparatus used to dispense the primer. In figure 1 and 2 of De Graff a nozzle is depicted on the PS (projection system) (De Graff, Paragraph 102, & Figures 1 & 2).
One of ordinary skill in the art at the time of the invention would have found it obvious to incorporate a nozzle into the spin coating mechanism, given that said mechanism is used to apply both the adhesive layer and primer layer in the modified imprint apparatus. One of ordinary skill in the art would be motivated to do so in order to dispense the compositions that form said adhesive layer and primer layer.


Claim 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 20170235220 A1)  in view of Goto (US 20190212647 A1) and De Graff (US 20110199592 A1), and Haaheim (US 20110268883 A1), as applied to claims 2-4, and in further view of Peng (US 20190019760 A1).

Regarding claim 19 & 20 Yamazaki discloses a method of manufacturing a semiconductor device in which a substrate is loaded onto an imprint apparatus (Paragraph 42 & 92).
Yamazaki does not explicitly disclose a film layer and primer layer being applied to a substrate; Yamazaki also does not disclose a coating unit nor an accompanying temperature adjustment unit to form said film layer and primer layer on a substrate.
 In an analogous art, Goto discloses the use of an adhesive layer and a primer layer, where the adhesive layer provides improved adhesiveness between the substrate and hardened product, and the primer layer provides improved wettability for the curable composition (Paragraph 4-6).  Goto further disclosed the deposition of the primer and adhesion layers by a spin coating process or an ink jet process , wherein said spin coating process a silicon wafer which was spin-coated with a primer forming composition was heated with a hot plate in order to dry the solvent thereby forming the primer layer (Goto, Paragraph 95 & 188).
One of ordinary skill in the art at the time of the invention would have found it obvious to include a spin coating mechanism with an accompanying temperature mechanism such that Yamazaki’s method of manufacturing a semiconductor would allow for the deposition of adhesion and primer layers thereby providing the substrate with improved adhesion to the imprint material. 
In this modified method of manufacturing a semiconductor device a substrate would obtain a film layer and primer layer from a step wherein said layers are formed with a coating mechanism and temperature mechanism, such that the adhesive forming composition would be applied by the spin 
Yamazaki discloses a method of manufacturing a semiconductor device wherein the imprint apparatus uses imprint techniques based on an imprint recipe (the term “imprint recipe” as used by Yamazaki being interpreted as synonymous with selected process conditions) (Paragraph 4).
Yamazaki further discloses the imprint recipe comprising of topographical information of a substrate (Paragraph 34).
 Given that the modified method of manufacturing a semiconductor device integrates a film layer about the substrate, the topographical information of the substrate would be able to include parameters such as film thickness and film type.
Yamazaki’s modified method of manufacturing a semiconductor device does not explicitly disclose acquiring information by reading symbols.
In an analogous art (Peng, Paragraph 55) Peng discloses a two-dimensional matrix code symbol, that can specify information about the substrate. (Peng, Paragraph 2) Peng discloses that identification marks facilitate the traceability of wafers through the manufacturing and testing processes.
One of ordinary skill in the art at the time of the invention would have found it obvious to apply two-dimensional matrix code symbols to the substrate. One of ordinary skill in the art would be motivated to do so in order to facilitate traceability. Traceability of a substrate would allow for associated information such as film type and thickness to be known through reading the two-dimensional matrix code.
Yamazaki’s modified method of manufacturing a semiconductor device integrates the use of a temperature mechanism and spin coating mechanism in order to form a adhesive layer and primer layer onto the substrate.

In an analogous art, Haaheim discloses the use of a robotic arm to place a substrate on a sample stage to reduce or entirely remove human interaction, and thereby, can make the process semi- or fully automatic (Haaheim, Paragraph 118). 
 One of ordinary skill at the time of the invention would have found it obvious for Yamazaki’s modified method of manufacturing a semiconductor device to be further modified with Haaheim, such that a robotic arm would move the substrate from the loading port to the spin coating mechanism, then once coated from the spin coating mechanism to the temperature mechanism and further once the primer layer is formed on the substrate from the temperature mechanism to the imprint device. One of ordinary skill in the art would be motivated to do so in order automate the process and reduce human interaction.
Yamazaki discloses a step in which a substrate (such as a wafer) is used in an imprint apparatus on which a pattern is formed (Paragraph 92).
In an analogous art, Goto discloses the pattern formed on the present invention (which is disclosed as a silicon wafer) is a useful as an etching resist (lithography mask) (Paragraph 179).
One of ordinary skill at the time of the invention would have found it obvious for the pattern formed on the substrate to be used as a resist. One of ordinary skill in the art would be motivated to do so in order to create the semiconductor device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571) 270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/Examiner, Art Unit 4124                                                                                                                                                                                                        
/Adam Krupicka/Primary Examiner, Art Unit 1784